                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

JEFFREY JASON BURGETT,

                       Plaintiff,
v                                                              Case No. 18-13940
                                                               Honorable Thomas L. Ludington
COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
__________________________________________/

       ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT,
    GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, AFFIRMING
             THE COMMISISONER, AND DISMISSING COMPLAINT

       On June 11, 2015, Plaintiff Jeffrey Jason Burgett filed an application for Disability

Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”). Tr. 160-168. Upon initial

denial of the claim, Plaintiff requested an administrative hearing, held on October 24, 2017, in Mt.

Pleasant, Michigan. Tr. 33-58. Administrative Law Judge (“ALJ”) John Loughlin presided. ALJ

Loughlin determined that Plaintiff became disabled on November 29, 2017, five months after his

insured status expired for purposes of Title II benefits. Tr. 13-14. The Appeals Council

subsequently denied Plaintiff’s request for review. Tr. 1-3.

       Plaintiff now brings this action pursuant to 42 U.S.C. § 405(g) challenging the ALJ’s

determination of his disability.

                                                 I.

                                                A.

       When reviewing a case under 42 U.S.C. § 405(g), the Court must affirm the

Commissioner’s conclusions “absent a determination that the Commissioner has failed to apply

the correct legal standards or has made findings of fact unsupported by substantial evidence in the
record.” Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997) (citations omitted).

Substantial evidence is “such evidence as a reasonable mind might accept as adequate to support

a conclusion.” Id. (citation omitted).

       Under the Social Security Act, a claimant is entitled to disability benefits if she can

demonstrate that she is in fact disabled. Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007).

The act defines disability as an “inability to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. §§ 404.1505, 416.05. A plaintiff carries the burden

of establishing that she meets this definition. 42 U.S.C. §§ 423(d)(5)(A); see also Dragon v.

Comm’r of Soc. Sec., 470 F. App’x 454, 459 (6th Cir. 2012).

                                                 B.

       Pursuant to federal regulations for Social Security, an applicant’s age is considered in

determining their eligibility for benefits. 20 C.F.R. § 404.1563(a) provides:

       When we decide whether you are disabled…, we will consider your chronological
       age in combination with your residual functional capacity, education, and work
       experience.

20 C.F.R. § 404.1563(a). It further provides:

       When we make a finding about your ability to do other work…[w]e will use each
       of the age categories that applies to you during the period for which we must
       determine if you are disabled. We will not apply the age categories mechanically
       in a borderline situation. If you are within a few days to a few months of reaching
       an older age category, and using the older age category would result in a
       determination or decision that you are disabled, we will consider whether to use the
       older age category after evaluating the overall impact of all the factors of your case.

20 C.F.R. § 404.1563(b).




                                                -2-
       The Social Security Administration’s Hearings, Appeals, and Litigation Law Manual

(HALLEX) provides further guidance. Though not binding authority, it is considered persuasive.

See Amr v. Comm’r of Soc. Sec., 2018 WL 1088030, at *10 (E.D. Mich. Feb. 26, 2018); Bowie,

539 F.3d at 399; Estep v. Astrue, 2013 WL 212643, at *11 (M.D. Tenn. Jan. 18, 2013). HALLEX

provides:

       SSA does not have a precise programmatic definition for the phrase “within a few
       days to a few months.” The word “few” should be defined using its ordinary
       meaning, e.g., a small number. Generally, SSA considers a few days to a few
       months to mean a period not to exceed six months.

       To decide the first part of the test, ALJs will assess whether the claimant reaches
       or will reach the next higher age category within a few days to a few months after
       the…[d]ate last insured.

HALLEX I-2-2-42.

                                               II.

       On July 8, 2019, Plaintiff filed a motion for summary judgment. ECF No. 17. He presents

two arguments, which provide:

            A. With respect to the DIB claim, the ALJ failed to engage in legally required
               analysis under SSA policy in this borderline age case where Plaintiff was
               less than 5 months short of becoming a person of advanced age.

            B. The ALJ who conducted the hearing and issued the decision in this case was
               not properly appointed under the Constitution’s Appointments Clause at the
               time of the hearing and, thus, did not have legal authority to preside over
               this matter or issue an unfavorable decision.

Id. at PageID.818. Each argument will be addressed in turn.

                                               A.

       Plaintiff’s Title II insured status expired on June 30, 2017. Tr. 13-14. The ALJ found that

“[o]n November 29, 2017, the claimant’s age category changed to an individual of advanced age.”




                                               -3-
Tr. 26. On November 30, 2017, Plaintiff turned 55 years old.1 See Tr. 160. Plaintiff contends that

“the ALJ in this case mechanically applied the age categories with respect to the DIB claim and

offered no articulation of the reasons for doing so.” ECF No. 17 at PageID.819. However, an ALJ

is not obligated “to address a claimant’s borderline age situation in his opinion or explain his

thought process in arriving at a particular age-category determination.” Bowie v. Comm’r of Soc.

Sec., 539 F.3d 395, 399 (6th Cir. 2008). Accordingly, the ALJ did not commit legal error when he

did not address Plaintiff’s alleged borderline age.

        Furthermore, Plaintiff’s situation does not merit a borderline age consideration. In Bowie,

the Sixth Circuit adopted a previous edition of HALLEX which used a “sliding scale” approach

requiring a claimant to “show progressively more additional vocational adversity(ies)–to support

use of higher age–as the time period between the claimant’s actual age and his or her attainment

of the next higher age category lengthens.” Bowie, 539 F.3d at 397 (citing HALLEX at II-5-3-2).

Such an approach is still used by courts. See Amr, 2018 WL 1088030, at *10; Lasorda v. Comm’r

of Soc. Sec., 2017 WL 1276760, at *7 (W.D. Mich. Apr. 6, 2017). Examples of “additional

vocational adversities” include “the presence of an additional impairment that infringes on the

claimant’s remaining occupational base; having only a marginal ability to communicate in English;

or a history of work experience in an unskilled job in one isolated industry or work setting.” Bowie,

539 F.3d at 397. “Absent a showing of additional adversity(ies)…the adjudicator will use the

claimant’s chronological age.” Id. (quoting HALLEX at II-5-3-2).

        Plaintiff does not have additional vocational adversities. He has at least a high school

education, the ability to communicate in English, and a history of working both as a well service

derrick worker and a satellite communications antenna installer. Tr. 25. Plaintiff attempts to


1
 C.F.R. § 404.102 provides “You reach a particular age on the day before your birthday. For example, if your sixty-
second birthday is on July 1, 1979, you became age 62 on June 30, 1979.”

                                                       -4-
obviate the significance of these attributes by listing his various functional limitations. However,

Plaintiff does not furnish any authority to support the notion that functional limitations relieve the

applicant’s requirement to demonstrate a showing of additional vocational adversities.

       Accordingly, Plaintiff’s situation did not merit a borderline age consideration.

                                                 B.

       Plaintiff next argues that:

       The ALJ who conducted the hearing and issued the decision in this case was not
       properly appointed under the Constitution’s Appointments Clause at the time of the
       hearing and, thus, did not have legal authority to preside over this matter or issue
       an unfavorable decision.

ECF No. 17 at PageID.818.

       Plaintiff relies upon the decision Lucia v. S.E.C. in which the Supreme Court determined

that SEC ALJs are “Officers of the United States” pursuant to the Appointments Clause of the U.S.

Constitution. The Appointments Clause provides, “Congress may by Law vest the Appointment

of such inferior Officers, as they think proper, in the President alone, in the Courts of Law, or in

the Heads of Departments.” U.S. Const. art. II, § 2, cl. 2. Accordingly, the Court determined that

ALJs must be appointed by the President, a court of law, or a department head. SEC ALJs had

previously been appointed by SEC staff members. Because these staff members were not

department heads, the Court concluded that the appointment of the SEC ALJs was not valid under

the Appointments Clause.

       In response to the Court’s decision, on July 16, 2018 the Acting Commissioner of Social

Security ratified the appointments of SSA ALJs and approved them as her own. See Social Security

Administration, EM-18003 REV 2, “Important Information Regarding Possible Challenges to the

Appointment of Administrative Law Judges in SSA’s Administrative Process--UPDATE,” July 6,

2018. The ALJ in this case, ALJ Loughlin, issued his decision on March 28, 2018, more than three

                                                -5-
months before the Commissioner ratified and approved all SSA ALJs. Accordingly, Defendant

does not contest that ALJ Loughlin had not been appointed consistent with Lucia and the

Appointments Clause at the time of his decision.

        However, Plaintiff did not raise his Appointments Clause argument in his application for

benefits, during his hearing before ALJ Loughlin, or before the Appeals Council. Accordingly, he

waived the argument. See U.S. v. L.A. Tucker Truck Lines, Inc., 344 U.S. 33, 37 (1952) (“[O]rderly

procedure and good administration require that objections to the proceedings of an administrative

agency be made while it has opportunity for correction in order to raise issues reviewable by the

courts.”).

        Finding that Plaintiff has waived this argument is consistent with the majority of courts to

encounter the issue. See e.g., Page v. Comm’r Soc. Sec., 344 F.Supp.3d 902 (E.D. Mich. Oct. 31,

2018) (“As of this date, the courts that have considered the issues have unanimously rejected

attacks on the validity of the ALJ’s appointment under Lucia brought under 42 U.S.C. 405(g)

where the claimant failed to make a constitutional challenge at the administrative level.”); Fortin

v. Comm’r Soc. Sec., 372 F.Supp.3d 558 (E.D. Mich. Mar. 29, 2019) (“[D]istrict courts across the

country ‘overwhelmingly’ have endorsed the Commissioner’s position.”); Hutchins v. Berryhill,

376 F.Supp.3d 775, 777-78 (E.D. Mich. 2019) (“[I]t appears that the majority, if not all, of the

district courts to address this issue in the Sixth Circuit have held that a plaintiff forfeits an

Appointments Clause argument by failing to raise it during administrative proceedings. The

overwhelming majority of district courts across the country to address this issue have reached the

same conclusion.”); Ramsey v. Comm’r Soc. Sec., 2019 WL 2035595, at *12 (E.D. Mich. Feb. 25,

2019) (finding that the plaintiff’s Appointment Clause challenge was waived by not bringing it

before the ALJ) (“[C]ourts considering this issue of forfeiture have overwhelmingly concluded



                                                -6-
that where a claimant fails to raise the challenge at the administrative level the claimant forfeits

the challenge in the district court.”); Shoops v. Comm’r Soc. Sec., No. 18-10444, 2019 WL

1417164, at *2 (E.D. Mich. Mar. 29, 2019).

       Plaintiff’s argument that ALJ Loughlin was not properly appointed under the

Appointments Clause was forfeited because he did not present it during the administrative

proceedings.

                                                III.

       Accordingly, it is ORDERED that Defendant’s motion for summary judgment, ECF No.

23, is GRANTED.

       It is further ORDERED that Plaintiff’s motion for summary judgment, ECF No. 17, is

DENIED.

       It is further ORDERED that the decision of the Commissioner of Social Security is

AFFIRMED.

       It is further ORDERED that Plaintiff’s complaint, ECF No. 1, is DISMISSED.




       Dated: March 16, 2020                                 s/Thomas L. Ludington
                                                             THOMAS L. LUDINGTON
                                                             United States District Judge




                                               -7-
